IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  December 10, 2008
                                 No. 07-41265
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

FELIX FERNANDO VARGAS-HERRERA

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-532-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Felix Fernando Vargas-Herrera (Vargas) appeals from his guilty plea
conviction of one count of illegal reentry, in violation of 8 U.S.C. § 1326. He
requests only that this court exercise its power pursuant to FED. R. CRIM. P. 36
to correct an alleged clerical error in the judgment. Specifically, he alleges that
the judgment of the district court misidentifies the nature of his offense as “[r]e-
entry of a deported alien” when it should state that he was illegally found in the
United States.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41265

      Rule 36 authorizes this court to correct only clerical errors, which exist
when “‘the court intended one thing but by merely clerical mistake or oversight
did another.”’ United States v. Steen, 55 F.3d 1022, 1025-26 n.3 (5th Cir. 1995)
(quoting Dura-Wood Treating Co. v. Century Forest Indus., Inc., 694 F.2d 112,
114 (5th Cir. 1982)). In the district court’s judgment, the “Nature of Offense”
description, “[r]e-entry of a deported alien,” so closely tracks the § 1326 title,
“[r]eentry of removed aliens,” that it bears no indicia of the district court having
made a mistake or oversight. Rather, it appears that the district court intended
the “Nature of Offense” to refer generally to the title of § 1326.
      Such a method of reference to § 1326 is not uncommon. In fact, this court
has often used the term “illegal reentry” in reference to violations of § 1326
generally. See, e.g., United States v. Gunera, 479 F.3d 373, 376 (5th Cir. 2007).
It appears that the district court’s judgment uses the term “[r]e-entry of a
deported alien” intentionally in reference to § 1326 generally; therefore, there is
no clerical error. Accordingly, the judgment of the district court is AFFIRMED.




                                         2